Motion by appellant for a stay, pending appeal, granted, on condition that *819appellant perfect the appeal and be ready to argue or submit it at the January Term, beginning January 2, 1963; appeal ordered on the calendar for said term. The record and appellant’s brief must be served and filed on or before November 26,1962. Motion by appellant to extend his time to serve his answer, granted; time extended until 20 days after the determination of the appeal. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.